COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Artis Charles Harrell v. S.P. Dairy Ashford d.b.a Salon Park &
                         Brinson Management Corporation

Appellate case number:   01-15-00865-CV

Trial court case number: 2014-68877

Trial court:             189th District Court of Harris County

        On January 11, 2016, the clerk of the court filed a supplemental clerk’s record in the
above-referenced appeal containing an information sheet stating that no contest to the Pauper’s
affidavit was filed. Appellant may therefore proceed on appeal without advance payment of
costs. See TEX. R. APP. P. 20.1(a)(2)(B), (f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(a)(2)(B), (f).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record to
appellant without charge. Because the court reporter has previously informed the Court that no
reporter’s record exists, no reporter’s record need be provided to appellant.



Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: January 21, 2016